Exhibit 10.1

 

AGREEMENT

 

This AGREEMENT (this “Agreement”) is made as of this 31st day of January, 2020
by and between TKK Capital Holdings, a Cayman Islands company (“Buyer”), Fellazo
Inc., a Cayman Islands company (the “Company”), Swipy Ltd., Nicholas Ting Lun
Wong (“Wong”), Jonathan Peng Fai Chong (“Chong”), and Anderson Heng Hee Toh
(“Toh”, and together with Wong and Chong, the “Sellers”), and Tiong Ming Tan
(“TM Tan”), Chin Yong Tan (“CY Tan”), Lijun Yu (“Yu”) and Ping Zhang (“Zhang”;
and together with TM Tan, CY Tan and Yu, the “Independent Directors”).

 

WHEREAS, the Company was organized for the purpose of acquiring, through a
merger, capital stock exchange, asset acquisition or other similar business
combination, an operating business (“Business Combination”); and

 

WHEREAS, the Company has a hearing (the “Hearing”) with The Nasdaq Stock Market
(“Nasdaq”) scheduled for February 6, 2020, at which a hearings panel (the
“Panel”) will determine whether to delist the Company from Nasdaq or allow the
Company additional time to come into compliance with applicable Nasdaq rules.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and other good and valuable consideration, the sufficiency of which is hereby
acknowledged, the parties hereby agree as follows:

 

ARTICLE I

Agreements

 

Section 1.01 Expenses. Concurrently with the signing of this Agreement, Wong has
wired US$70,000 to Buyer to pay for all expenses associated with this Agreement.

 

Section 1.02 Business Combination and Extension Expenses. Within seven calendar
days after the date the Panel issues a determination to provide the Company with
additional time to come into compliance with applicable Nasdaq rules (the
“Determination Date”), Wong shall have deposited US$600,000 in an escrow account
(the “Escrow Account”) with a mutually acceptable escrow agent pursuant to a
mutually acceptable escrow agreement, and within twenty-one calendar days of the
Determination Date deposit an additional US$600,000 in the Escrow Account. In
the event that such funds are not deposited by the dates indicated in this
Section 1.02, this Agreement shall terminate and be of no further force or
effect.

 

Section 1.03 Prior to Hearing. Prior to the Hearing, the affiliates of the
Buyer, the Company and the Sellers will work together to prepare for the
Hearing.

 

Section 1.04 If Panel elects to delist the Company. If the Panel elects to
delist the Company from Nasdaq, this Agreement shall terminate and be of no
further force or effect.

 



 

 

 

Section 1.05 If Panel elects not to delist the Company. If the Panel determines
to allow the Company additional time to come into compliance with applicable
Nasdaq rules, then on the third business days following such determination by
the Panel (the “Closing Date”):

 

(a) the Company shall:

 

(i) Initiate action to change its name to TKK-Fellazo Acquisition Corp., or
another name selected by the Buyer.

 

(ii) Change its address to the following:

 

2039, 2/F United Center, 95 Queensway, Admiralty, Hong Kong

 

(iii) Enter into an Agreement with Texas Kang Kai Capital Management (Hong Kong)
Limited, a Hong Kong company pursuant to which Texas Kang Kai Capital Management
(Hong Kong) Limited will provide administrative services to the Company in
exchange for US$10,000 per month.

 

(iv) terminate the administrative services agreement with Swipy Ltd.

 

(b) the Board of Directors of the Company shall:

 

(i) appoint the following persons as members of the Board of Directors of the
Company (or other suitable directors in the event if any of the following listed
person is not able to serve this role due to background check or other
unforeseeable reason):

 

Sing WANG, Chairman of the Board, Independent Non-Executive Director    
(Thomas) Jintao REN, Chairman of the Audit and Compensation Committees,
Independent Non-Executive Director     Ronald ISSEN, Chairman of the Governance
Committee, Independent Non-Executive Director     Ian LEE, Independent
Non-Executive Director

 

(ii) appoint the following persons as officers of the Company (or other suitable
officers in the event if any of the following listed person is not able to serve
this role due to background check or other unforeseeable reason):

  

Stephen MARKSCHEID, CFO, Executive Director     (Adrian) Man Chak LEUNG, Chief
Business Development Officer, Executive Director     Nicholas Ting Lun WONG, as
a Senior Advisor to the Board of Directors

 



2

 

 

(c) each officer and director of the Company other than the persons listed in
Sections 1.03(b) shall resign from all of their positions with the Company.

 

(d) Each of Chong and Toh shall transfer their entire interest in Swipy Ltd. to
Buyer.

 

(e) Wong shall retain a 20% interest in Swipy Ltd. and transfer all other
interests in Swipy Ltd. to the Buyer.

 

(f) Sing Wang shall transfer 70,000 shares of TKKSymphony Acquisition
Corporation (“TKKS”) to Wong, such transfer will be from his personal holdings
of TKKS, subject to, of course the legal and lock-up provisions of the NASDAQ
and SEC rules governing SPAC founder shares.

 

(g) In the event of the breach of any of the Agreements in this Section 1.05,
this Agreement shall terminate and be of no further force or effect.

 

ARTICLE II

Representations, Warranties And Covenants of the Sellers and Swipy Ltd.

 

Sellers and Swipy Ltd., jointly and severally, hereby represent and warrant to
the other parties hereto on the date hereof and as of the Closing Date that:

 

Section 2.01 Organization. Each Seller and Swipy Ltd. has the legal authority to
execute, deliver and carry out the terms of this Agreement and to consummate the
transactions contemplated hereby and thereby.

 

Section 2.02 Authority; Non-Contravention. This Agreement has been validly
authorized, executed and delivered by each Seller and Swipy Ltd. and, assuming
the due authorization, execution and delivery thereof by the other parties
hereto, is a valid and binding agreement enforceable in accordance with its
terms, subject to the general principles of equity and to bankruptcy or other
laws affecting the enforcement of creditors’ rights generally. The execution,
delivery and performance of this Agreement by each Seller and Swipy Ltd. does
not and will not conflict with, violate or cause a breach of, constitute a
default under, or result in a violation of (i) any agreement, contract or
instrument to which Seller is a party which would prevent Seller from performing
its obligations hereunder or (ii) any law, statute, rule or regulation to which
Seller is subject.

 

Section 2.03 Sophisticated Seller. Each Seller is sophisticated in financial
matters and is able to evaluate the risks and benefits attendant to the sale of
the securities of Swipy Ltd. to Buyer.

 

Section 2.04 Independent Investigation. Each Seller, in making the decision to
sell the securities of Swipy Ltd. to Buyer, has not relied upon any oral or
written representations or assurances from Buyer or any of its officers,
directors or employees or any other representatives or agents of Buyer other
than as set forth in this Agreement.

 



3

 

 

Section 2.05 No Legal Advice from Buyer. Each Seller and Swipy Ltd. acknowledges
it has had the opportunity to review this Agreement and the transactions
contemplated by this Agreement with their own legal counsel, investment and tax
advisors. Neither Seller nor Swipy Ltd. is relying on any statements or
representations of the other parties hereto or any of the representatives or
agents of the other parties hereto for legal, tax or investment advice with
respect to this Agreement or the transactions contemplated by the Agreement.

 

Section 2.06 Ownership of Shares. Each Seller is the legal and beneficial owner
of the one-third of the equity securities of Swipy Ltd. and will transfer to
Buyer good and marketable title to such securities free and clear of any liens,
claims, security interests, options, charges or any other encumbrance
whatsoever.

 

Section 2.07 Liabilities. Swipy Ltd. has no assets other than the securities of
the Company and no liabilities.

 

ARTICLE III

Representations and Warranties of Each other Party Hereto

 

Each party hereto other than the Sellers hereby represents and warrants,
severally and not jointly, as of the date hereof and as of the Closing Date
that:

 

Section 3.01 Organization. If such party is an entity, it is duly formed,
validly existing and in good standing in the jurisdiction of its formation. Each
such party has the requisite power and authority to execute, deliver and carry
out the terms of this Agreement and to consummate the transactions contemplated
hereby.

 

Section 3.02 Authority; Non-Contravention. This Agreement has been validly
authorized, executed and delivered by such party and assuming the due
authorization, execution and delivery thereof by Sellers, is a valid and binding
agreement enforceable in accordance with its terms, subject to the general
principles of equity and to bankruptcy or other laws affecting the enforcement
of creditors’ rights generally. The execution, delivery and performance of this
such party does not and will not conflict with, violate or cause a breach of,
constitute a default under, or result in a violation of (i) any agreement,
contract or instrument to which such party is a party which would prevent such
party from performing its obligations hereunder or (ii) any law, statute, rule
or regulation to which such party is subject.

 

ARTICLE IV

Covenants

 

Section 4.01 Compensation for New Management.

 

(a) After the Closing Date, Swipy Ltd. will transfer 15,000 ordinary shares of
the Company to each executive officer and 12,500 ordinary shares of the Company
to each independent director.

 



4

 

 

(b) After the Closing Date, in the event that there is a liquidation of the
Company’s trust account prior to a Business Combination, the Company shall pay
each executive officer US$3,000 per month of service to the Company.

 

Section 4.02 Payment Preference. After the Closing Date, in the event that there
is a liquidation of the Company’s trust account prior to a Business Combination,
or if a business combination has been successfully closed and there is cash
available for distribution, after the payment of obligations to persons not a
party to this Agreement and the ongoing payments specified in this agreement,
the Company shall repay its remaining outstanding obligations as follows:

 

(i) first, any payments required to be made pursuant to Section 4.01(b) of this
Agreement.

 

(ii) second, any liabilities such that the most recently incurred liabilities
shall be repaid first and the oldest liabilities shall be repaid last (last in,
first out). In addition, any liabilities incurred for the Company’s third
extension (as described in the Company’s initial public offering prospectus)
shall be paid at 2.0 times the applicable amount and any liabilities incurred
for the Company’s second extension (as described in the Company’s initial public
offering prospectus) shall be paid at 1.5 times the applicable amount.

 

(iii) third, up to US$700,000 to Wong.

 

ARTICLE V

Miscellaneous

 

Section 5.01 Termination. This Agreement shall terminate on the earlier of (i)
any termination specified in Article I, and (ii) any breach of this Agreement by
any party hereto, unless a waiver is given by the Buyer.

 

Section 5.02 Counterparts; Facsimile. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
instrument. This Agreement or any counterpart may be executed via facsimile
transmission, and any such executed facsimile copy shall be treated as an
original.

 

Section 5.03 Governing Law. This Agreement shall for all purposes be deemed to
be made under and shall be construed in accordance with the laws of New York.
Each of the parties hereby agrees that any action, proceeding or claim against
it arising out of or relating in any way to this Agreement shall, to the fullest
extent applicable, be brought and enforced first in the Southern District of New
York, then to such other court in the State of New York as appropriate and
irrevocably submits to such jurisdiction, which jurisdiction shall be exclusive.
Each of the parties hereby waives any objection to such exclusive jurisdiction
and that such courts represent an inconvenient forum.

 



5

 

 

Section 5.04 Remedies Cumulative. Each of the parties hereto acknowledges and
agrees that, in the event of any breach of any covenant or agreement contained
in this Agreement by the other party, money damages may be inadequate with
respect to any such breach and the non-breaching party may have no adequate
remedy at law. It is accordingly agreed that each of the parties hereto shall be
entitled, in addition to any other remedy to which they may be entitled at law
or in equity, to seek injunctive relief and/or to compel specific performance to
prevent breaches by the other party hereto of any covenant or agreement of such
other party contained in this Agreement.

 

Section 5.05 Severability. If any term, provision or covenant of this Agreement
is held by a court of competent jurisdiction or other authority to be invalid,
void or unenforceable, the remainder of the terms, provisions and covenants of
this Agreement shall remain in full force and effect and shall in no way be
affected, impaired or invalidated

 

Section 5.06 Binding Effect; Assignment. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective legal
representatives, successors and permitted assigns.

 

Section 5.07 Headings. The descriptive headings of the Sections hereof are
inserted for convenience only and do not constitute a part of this Agreement.

 

Section 5.08 Entire Agreement; Changes in Writing. This Agreement constitutes
the entire agreement among the parties hereto and supersedes and cancels any
prior agreements, representations and warranties, whether oral or written, among
the parties hereto relating to the transaction contemplated hereby. Neither this
Agreement nor any provision hereof may be changed or amended orally, but only by
an agreement in writing signed by the other party hereto.

 

Section 5.09 Further Assurances. If at any time any of the parties hereto shall
consider or be advised that any further documents or actions are necessary or
desirable pursuant to this Agreement, the parties hereto shall execute and
deliver such further documents or take such actions and provide all assurances
and to take and do all such other actions and things as may be necessary or
desirable pursuant to this Agreement.

 



6

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
set forth on the first page of this Agreement.

 

The Sellers

   

  By: /s/ Nicholas Ting Lun Wong   Name:  Nicholas Ting Lun Wong   Title: CEO of
Fellazo / Director of Swipy Ltd.       By: /s/ Jonathan Peng Fai Chong   Name:
Jonathan Peng Fai Chong   Title: Director of Swipy Ltd.       By: /s/ Anderson
Heng Hee Toh   Name:  Anderson Heng Hee Toh   Title: COO of Fellazo / Director
of Swipy Ltd

 

The  Independent Directors of Fellazo

   

  By: /s/ Tiong Ming Tan   Name:  Tiong Ming Tan   Title: Independent Director
of Fellazo       By: /s/ Chin Yong Tan   Name: Chin Yong Tan   Title:
Independent Director of Fellazo       By: /s/ Lijun Yu   Name: Lijun Yu   Title:
Independent Director of Fellazo       By: /s/ Ping Zhang   Name: Ping Zhang  
Title: Independent Director of Fellazo

 



7

 

 

The  Buyer

   

  TKK CAPITAL HOLDINGS       By: /s/ Sing Wang   Name:  Sing Wang   Title:
Director of TKK Capital Holdings    

 

The Companies

   

  FELLAZO INC.       By: /s/ Nicholas Ting Lun Wong   Name:  Nicholas Ting Lun
Wong   Title: CEO       SWIPY LTD.       By: /s/ Nicholas Ting Lun Wong   Name:
Nicholas Ting Lun Wong   Title: Director

 

 

8

 

